                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


ROXIE LEE M., on behalf of the Estate                    CIV. 17-5087-JLV
of KELLY C. J., 1

                    Plaintiff,                                ORDER

     vs.

NANCY A. BERRYHILL, Acting
Commissioner, Social Security
Administration,

                    Defendant.


                                  INTRODUCTION

      Plaintiff Roxie Lee M., on behalf of the Estate of Kelly C. J., filed a

complaint appealing the final decision of Nancy A Berryhill, the Acting

Commissioner of the Social Security Administration, finding Kelly C. J. not

disabled. 2 (Docket 1). The Commissioner denies plaintiff is entitled to

benefits. (Docket 11). The court issued a briefing schedule requiring the



      1The Administrative Office of the Judiciary suggested the court be more
mindful of protecting from public access the private information in Social
Security opinions and orders. For that reason, the Western Division of the
District of South Dakota will use the first name and last initial of every non-
governmental person, except physicians and other professionals, mentioned in
the opinion. This includes the names of non-governmental parties appearing
in case captions.
      2The Appeals Council found Kelly C. J. disabled beginning June 1, 2008.
(Docket 14 ¶ 14). Plaintiff does not challenge that decision. The issue
before the court is whether Kelly C. J. was disabled during the period
beginning August 14, 2005, through May 30, 2008. Id. ¶¶ 2, 17 & 18.
parties to file a joint statement of material facts (“JSMF”). (Docket 13). The

parties filed their JSMF. (Docket 14). For the reasons stated below, plaintiff’s

motion to reverse the decision of the Commissioner is denied and the

defendant’s motion to affirm the decision of the Commissioner is granted.

                    FACTUAL AND PROCEDURAL HISTORY

      The parties’ JSMF (Docket 14) is incorporated by reference. Further

recitation of salient facts is incorporated in the discussion section of this order.

On August 27, 2008, Kelly C. J. (“claimant”) applied for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”) pursuant to Titles II

and XVI of the Social Security Act, 42 U.S.C. §§ 401-33, 1381-83f (2006),

respectively. Id. ¶ 2. Claimant alleged an onset of disability date of August

14, 2005. Id.

      On February 3, 2011, the Appeals Council found claimant disabled

“beginning June 1, 2008.” Id. ¶ 17. Plaintiff does not challenge that decision.

The Appeals Council found claimant not disabled for the period “prior to June

1, 2008.” Id. ¶ 18. Claimant appealed that decision to this court. On

September 25, 2012, the court reversed the agency’s final decision. Id. ¶ 19;

see also Jones v. Astrue, No. CIV. 11-5014, 2012 WL 4443957 (D.S.D. Sept.

25, 2012). 3 Claimant died on June 7, 2013. (Docket 14 ¶ 26). On June 7,



      The parties included the material portions of the order in the joint
      3

statement of material facts. See Docket 14 ¶¶ 19-23. The court will refer to
Docket 14 when referencing the earlier order, unless otherwise noted.

                                         2
2013, Roxie Lee M. was substituted as plaintiff on behalf of claimant’s estate.

Id. ¶ 28.

      On February 7, 2017, an administrative law judge (“ALJ”) issued a

decision finding claimant was not disabled. Id. ¶ 39; see also Administrative

Record at pp. 565-76 (hereinafter “AR at p. ____”). The Appeals Council denied

plaintiff’s request for review and affirmed the ALJ’s decision. (Docket 14 ¶ 41).

The ALJ’s decision constitutes the final decision of the Commissioner of the

Social Security Administration. It is from this decision which plaintiff timely

appeals.

      The issue before the court is whether the ALJ’s decision of February 7,

2017, that claimant “was not under a disability within the meaning of the

Social Security Act from August 14, 2005, through June 1, 2008” is supported

by substantial evidence in the record as a whole. (AR at p. 575) (bold omitted);

see also Howard v. Massanari, 255 F.3d 577, 580 (8th Cir. 2001) (“By statute,

the findings of the Commissioner of Social Security as to any fact, if supported

by substantial evidence, shall be conclusive.”) (internal quotation marks and

brackets omitted) (citing 42 U.S.C. § 405(g)).

                            STANDARD OF REVIEW

      The Commissioner’s findings must be upheld if they are supported by

substantial evidence in the record as a whole. 42 U.S.C. § 405(g); Choate v.

Barnhart, 457 F.3d 865, 869 (8th Cir. 2006); Howard, 255 F.3d at 580. The



                                        3
court reviews the Commissioner’s decision to determine if an error of law was

committed. Smith v. Sullivan, 982 F.2d 308, 311 (8th Cir. 1992).

“Substantial evidence is less than a preponderance, but is enough that a

reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Cox v. Barnhart, 471 F.3d 902, 906 (8th Cir. 2006) (internal

citation and quotation marks omitted).

      The review of a decision to deny benefits is “more than an examination of

the record for the existence of substantial evidence in support of the

Commissioner’s decision . . . [the court must also] take into account whatever

in the record fairly detracts from that decision.” Reed v. Barnhart, 399 F.3d

917, 920 (8th Cir. 2005) (quoting Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001)).

      It is not the role of the court to re-weigh the evidence and, even if this

court would decide the case differently, it cannot reverse the Commissioner’s

decision if that decision is supported by good reason and is based on

substantial evidence. Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir.

2005). A reviewing court may not reverse the Commissioner’s decision

“ ‘merely because substantial evidence would have supported an opposite

decision.’ ” Reed, 399 F.3d at 920 (quoting Shannon v. Chater, 54 F.3d 484,

486 (8th Cir. 1995)). Issues of law are reviewed de novo with deference given

to the Commissioner’s construction of the Social Security Act. See Smith,

982 F.2d at 311.

                                         4
      The Social Security Administration established a five-step sequential

evaluation process for determining whether an individual is disabled and

entitled to DIB under Title II or SSI benefits under Title XVI. 20 CFR

§§ 404.1520(a) and 416.920(a). 4 If the ALJ determines a claimant is not

disabled at any step of the process, the evaluation does not proceed to the next

step as the claimant is not disabled. Id. The five-step sequential evaluation

process is:

      (1) whether the claimant is presently engaged in a “substantial
      gainful activity”; (2) whether the claimant has a severe impairment—
      one that significantly limits the claimant’s physical or mental ability
      to perform basic work activities; (3) whether the claimant has an
      impairment that meets or equals a presumptively disabling
      impairment listed in the regulations (if so, the claimant is disabled
      without regard to age, education, and work experience); (4) whether
      the claimant has the residual functional capacity to perform . . . past
      relevant work; and (5) if the claimant cannot perform the past work,
      the burden shifts to the Commissioner to prove there are other jobs
      in the national economy the claimant can perform.

Baker v. Apfel, 159 F.3d 1140, 1143-44 (8th Cir. 1998). The ALJ applied the

five-step sequential evaluation required by the Social Security Administration

regulations. (AR at pp. 569-75).




      4The criteria under 20 CFR § 416.920 are the same under 20 CFR
§ 404.1520. Boyd v. Sullivan, 960 F.2d 733, 735 (8th Cir. 1992). All further
references will be to the regulations governing DIB, unless otherwise
specifically indicated.

                                        5
      STEP ONE

      At step one, the ALJ determined claimant “had not [been] engaged in

substantial gainful activity since August 14, 2005, the alleged onset date.”

(AR at p. 569). Plaintiff does not challenge this filing. (Dockets 18 & 21).

      STEP TWO

      At step two, the ALJ must decide whether the claimant has a medically

determinable impairment that is severe or a combination of impairments that

are severe. 20 CFR § 404.1520(c). A medically determinable impairment can

only be established by an acceptable medical source. 20 CFR § 404.1513(a).

Accepted medical sources include, among others, licensed physicians. Id. “It

is the claimant’s burden to establish that [his] impairment or combination of

impairments are severe.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).

      The regulations describe “severe impairment” in the negative. “An

impairment or combination of impairments is not severe if it does not

significantly limit your physical or mental ability to do basic work activities.”

20 CFR § 404.1521(a). An impairment is not severe, however, if it “amounts to

only a slight abnormality that would not significantly limit the claimant’s

physical or mental ability to do basic work activities.” Kirby, 500 F.3d at 707.

Thus, a severe impairment is one which significantly limits a claimant’s

physical or mental ability to do basic work activities. The ALJ identified

plaintiff suffered from the following severe impairments: “interstitial lung



                                         6
disease, diastolic dysfunction of the left ventricle, tachycardia, and chronic

obstructive pulmonary disease.” (AR at p. 569).

      Plaintiff challenges this finding asserting the ALJ improperly rejected a

“treating physician’s retrospective opinion” that claimant suffered

“scleroderma 5 causing interstitial lung disease 6 and pulmonary emboli” and

because of that severe impairment claimant “was unable to sustain full-time

sedentary employment” from September 14, 2005. (Docket 18 at p. 17).

Plaintiff argues the ALJ should have adopted the medical opinion of Dr.

Stephen Calhoon 7 that claimant “had scleroderma in October 2005, although

his severe disease went undiagnosed for several years after that.” Id. at

p. 18 (citing Docket 14 ¶ 115). Plaintiff contends the ALJ’s “rejection of the

diagnosis of scleroderma at step two . . . resulted in excluding scleroderma




      5“Scleroderma is a disabling disease characterized by fibrosis, an
excessive production of connective tissue proteins, such as collagen[.]”
(Docket 14 at p. 64) (bold omitted).
      6 “Interstitial lung disease describes a large group of disorders, most of
which cause progressive scarring of lung tissue. The scarring associated with
interstitial lung disease eventually affects your ability to breathe and get
enough oxygen into your bloodstream. . . . Some types of autoimmune diseases
. . . can cause interstitial lung disease. . . . . Once lung scarring occurs, it’s
generally irreversible. Medications can slow the damage of interstitial lung
disease. . . . Lung transplants are an option for some people who have
interstitial lung disease.” (Docket 14 at p. 62) (bold omitted).
      7“Dr. Stephen Calhoon is a board-certified internist . . . [whose]
subspecialties are pulmonary disease and critical care.” (Docket 14 at p. 27
n.11).

                                        7
from consideration at step three and subsequent steps of the sequential

evaluation.” Id. at p. 24.

      Plaintiff argues the ALJ “failed—without explanation—to consider the two

brothers’ descriptions of symptoms and limitations . . . that informed Dr.

Calhoon’s opinion evidence.” (Docket 18 at p. 21) (referencing Docket 14

¶¶ 115 & 140-41). Plaintiff submits the ALJ “failed to properly apply . . .

20 CFR § 404.1527(c)(2), instructing how to assign evidentiary weight to the

treating physician’s opinion evidence.” Id. In doing so, plaintiff argues the

ALJ improperly drew inferences from the medical records. Id. at p. 22

(referencing Shontos v. Barnhart, 328 F.3d 418, 427 (8th Cir. 2003), citing

Lund v. Weinberger, 520 F.2d 782, 785 (8th Cir.1975)).

      Plaintiff argues the ALJ improperly relied on the state agency “medical

consultant opinions of Drs. Erickson and Whittle[.]” Id. Plaintiff contends

those opinions were “degraded” by another consulting physician’s opinion that

claimant was qualified at step 3 as of June 1, 2008. Id.

      Plaintiff submits the ALJ misunderstood the court’s remand order by

concluding the court held claimant was only disabled “as of June 1, 2008.” Id.

at p. 23 (referencing Docket 14 ¶ 34). Plaintiff argues the ALJ ignored the

court’s step two conclusion that claimant suffered from more than asthma and

hypertension. Id. (referencing Docket 14 ¶ 34). “These misperceptions,”

according to plaintiff, “strain confidence that the ALJ made a good-faith effort

to comply with the Order.” Id.

                                        8
      The Commissioner argues the ALJ “properly assigned Dr. Calhoon’s

opinion little weight.” (Docket 20 at p. 6). The Commissioner submits Dr.

Calhoon’s opinion “is inconsistent with the objective findings and [claimant’s]

own reports between August 2005 and June 2008.” Id. The Commissioner

asserts the ALJ correctly noted “that even while treating [claimant] in 2010, Dr.

Calhoon did not diagnose him with scleroderma.” Id.

      The Commissioner contends “[p]laintiff’s argument that the ALJ should

have credited Dr. Calhoon’s retrospective diagnosis because it was

corroborated by lay evidence dating back to 2005 lacks merit.” Id. at p. 7.

The Commissioner argues “the ALJ specifically found Dr. Calhoon’s opinion

that [claimant] had listing-level scleroderma . . . was inconsistent with

generally unremarkable treatment notes from August 2005 to June 2008,

which indicated [claimant] was not complaining of shortness of breath or

fatigue on a regular basis.” Id.

      The Commissioner says claimant’s “brothers’ reports do not undermine

the ALJ’s . . . decision to give Dr. Calhoon’s opinion little weight.” The

Commissioner submits the brothers’ statements close in time to the period

under examination show that claimant was fully engaged in activities of daily

living. For these reasons, the Commissioner believes claimant’s “own

statements and the third-party function reports do not support Dr. Calhoon’s

retrospective opinion.” Id. at p. 10.



                                        9
      The Commissioner submits the ALJ “fully complied with the February

2016 remand order, which directed him to determine whether [claimant] was

disabled prior to June 1, 2008.” Id. at p. 12. Because the ALJ followed the

court’s remand instructions, the Commissioner argues ‘[p]laintiff has not

shown any error.” Id.

      Dr. Calhoon submitted a medical source statement in which he opined

that claimant’s “interstitial lung disease, CREST variant of scleroderma, and

pulmonary emboli had been present and prevented full-time work since 2005.”

(Docket 14 ¶ 11). In Dr. Stephen Calhoon’s opinion, claimant’s “heart and

lungs were involved, with pulmonary fibrosis and restrictive lung disease. [Dr.

Calhoon] opined that [claimant] had constitutional symptoms.” Id. ¶ 115.

Those constitutional symptoms, in Dr. Calhoon’s opinion, were that claimant

“lost weight from May 2005 to October 2005 and, based on the severity of his

scleroderma at that time, he would have experienced additional constitutional

symptoms including severe fatigue, and dyspnea 8 with any exertion, confirmed

by his two brothers’ reports. It is unlikely that he ever felt ‘well,’ thus

‘malaise.’ ” Id. (some internal quotation marks omitted). “Dr. Calhoon

explained that [claimant] could look okay at rest but be markedly dyspneic

with exertion. We have clear evidence this man has scleroderma with very


      8“Shortness of breath—known medically as dyspnea—is often described
as an intense tightening in the chest, air hunger or a feeling of suffocation.”
https://www.mayoclinic.org/symptoms/shortness-of-
breath/basics/definition/sym-20050890.

                                         10
severe interstitial lung disease." Id. (some internal quotation marks and

brackets omitted).

      Dr. Calhoun opined:
      Throughout [claimant’s] course he was seen by a number of
      physicians who made misdiagnoses. This type of lung disease is
      relatively rare. . . . In reviewing [early records] I think it is clear that
      all of his symptoms are from the interstitial lung disease. . . . The
      use of the term “restrictive COPD” is clearly in error as there is no
      such diagnosis.          His spirometry never showed obstructive
      physiology. He was given asthma medications, but that was
      primarily because there was nothing else to offer him. Asthma was
      never a valid diagnosis. . . . Most reviewers are more familiar with
      COPD and the criteria are better worked out for establishing a
      degree of limitation. This data does not translate to the restrictive
      diseases. The diffusion capacity is one of the better tests for
      assessing severity of these diseases and when his was first
      measured in 2008 it was severely reduced.

Id. Dr. Calhoun’s final opinion was as follows:

      [W]e know in 2005 he had severe restriction on spirometry and the
      presence of fibrosis at that time. The amount of dypnea [sic] and
      fatigue that [he] was complaining about is very consistent with his
      disease and this data. This is a real disease with real limitations
      and I do not think that he was able to sustain work even 4 hours a
      day at a sedentary job during that period of time.

Id. ¶ 116 (internal quotation marks omitted).

      In Grebenick v. Chater, 121 F.3d 1193 (8th Cir. 1997), the court looked

at the absence of a contemporaneous record. “In a case involving a

degenerative disease such as multiple sclerosis, where a claimant does not

have contemporaneous objective medical evidence of the onset of the disease,

the ALJ must consider all of the evidence on the record as a whole, including

the lay evidence and the retrospective conclusions and diagnosis of her doctor.”

                                          11
Grebenick, 121 F.3d at 1199 (referencing Basinger v. Heckler, 725 F.2d 1166,

1169 (8th Cir. 1984)). See also Jones v. Chater, 65 F.3d 102, 104 (8th Cir.

1995) (The court concluded that the retrospective medical opinion needed to be

evaluated in light of the testimony not only of the claimant, who the ALJ found

to not be credible in Jones, but also in light of the corroborating witnesses who

knew the claimant both before and after the alleged onset date.).

      “If the [treating doctor’s retrospective] diagnosis is based upon a

medically accepted clinical diagnostic technique, then it must be considered in

light of the entire record to determine whether it establishes the existence of a

physical impairment prior to the expiration of the claimant’s insured status.”

Grebenick, 121 F.3d at 1199 (citing Basinger, 725 F.2d 1169). “A treating

physician’s opinion is generally entitled to substantial weight; however, such

an opinion is not conclusive in determining disability status, and the opinion

must be supported by medically acceptable clinical or diagnostic data.” Id.

(citing Davis v. Shalala, 31 F.3d 753, 756 (8th Cir. 1994)). In Grebenick, the

court found “[b]ecause the doctor’s conclusion is unsupported by his medical

records, the ALJ was free to reject his retrospective diagnosis.” Id.

      In the remand order in this case, the court noted:

      It is evident from the medical records the physicians treating
      [claimant] felt he needed further evaluations and suspected an
      undiagnosed condition. On September 14, 2005, the treating
      physician noted [claimant] needed a “specialty eval at some point
      either cardiology and or pulmonary and or rheumatologic.” (AR
      434).     An imaging report dated October 5, 2005, indicated
      “[i]nterstitial changes could be more acute and possibly represent

                                        12
      some form of a hypersensitivity pneumonitis or other interstitial lung
      disease.” (AR 442) (emphasis in original). Follow up examinations
      were requested. (AR 341). Further evaluations, however, were not
      conducted.

(Docket 14 ¶ 22). 9 The order further directed the case was “remanded . . . to

allow the ALJ to review the record as a whole to determine the weight to be

assigned to Dr. Calhoon’s opinion regarding [claimant’s] onset date of his

disability.” Id. ¶ 23.

      The ALJ gave Dr. Calhoon’s “opinion little weight prior to June 1, 2008

because Dr. Calhoon never treated the claimant until January 2010. . . . Even

Dr. Calhoon himself was not diagnosing scleroderma in 2010 while he was

treating the claimant and to later opine the claimant met [the step three] listing

14.04, regarding scleroderma, is clear speculation and conjecture.” (AR at

p. 573). The ALJ pointed out “on July 7, 2010, Dr. Todd Bull, University of

Colorado Hospital, was unprepared to give a diagnosis of scleroderma[.]” Id.

Earlier in the decision, the ALJ accurately summarized claimant’s medical

history and activities of daily living. Id. at pp. 571-72. The ALJ stated “[a]s

noted above, objective treatment notes from 2005 to 2008, cited above, show

the claimant was not complaining of shortness of breath or fatigue on a regular

basis. Thus, Dr. Calhoon’s speculative opinion is not consistent with the

claimant’s own reported abilities.” Id.



      9The court corrected the emphasis indicated and a minor typographical
error to properly reflect the content of the order.

                                          13
        Claimant’s physical condition during the critical time period is well

documented. Claimant’s health care providers made observations of his

condition which were contrary to signs critical to Dr. Calhoon’s diagnosis of

scleroderma in 2005. See Docket 14 ¶¶ 47-48, 50, 52-55, 59-60, 65 & 71.

While there were signs claimant’s pulmonary disease was progressing, there is

insufficient evidence to support Dr. Calhoon’s diagnosis of scleroderma in

2005.

        Contrary to plaintiff’s argument, the ALJ gave little weight to the

opinions of the state agency physicians, Drs. Whittle and Erickson. Id. at

pp. 573-74. “The statement from Dr. Whittle, a State agency non-examining

and non-treating source, is brief and merely indicates there was insufficient

medical evidence to determine whether the claimant’s condition met a listing

prior to May 31, 2008. The statement is conclusory and offers little probative

value[.]” Id. at p. 573. The ALJ similarly dismissed the opinion of Dr.

Erickson. “This opinion is clearly inconsistent with the record as a whole and

ignores the fact the claimant met listing level requirements for disability

well before January 2009.” Id. at p. 574.

        The ALJ further explained why “little weight” was given to the third-party

statement of claimant’s former employer.

        This statement is vague and contains little factual information.
        Moreover, while the statement indicates the claimant was limited in
        his ability to perform very heavy work, consistent with this opinion,
        the statement does not indicate the claimant could not have


                                         14
      performed other work that was less physically demanding, such as
      that allowed within the residual functional capacity.

Id. at pp. 573-74.

      The ALJ gave good reasons for not assigning controlling weight to Dr.

Calhoon’s opinions and for discounting his opinions. Dolph v. Barnhart,

308 F.3d 876, 878-79 (8th Cir. 2002). It is not the role of the court to re-

weigh the evidence and it cannot reverse the Commissioner’s decision if the

decision is supported by good reason and is based on substantial evidence.

Guilliams, 393 F.3d at 801.

      The court finds the ALJ did not err in identifying claimant’s severe

impairments at step two. Because the remainder of plaintiff’s arguments are

premised on a designation of scleroderma as a severe impairment at step two,

plaintiff’s arguments addressing step three and step four are moot.

      STEP FIVE

      The “burden of production shifts to the Commissioner at step five.”

Stormo, 377 F.3d at 806. For the period prior to June 1, 2008, the ALJ

concluded claimant could “perform all or substantially all of the requirements

of . . . [light work subject to] additional limitations.” (AR at p. 575). The ALJ

specifically incorporated the testimony of the vocational expert at a previous

hearing in which the witness found “representative occupations” of “ticket

taker . . . 86,892,000 such jobs available in the national economy; . . .

information clerk . . . 1.1 million such jobs available in the national economy;


                                        15
and . . . cashier II . . . 86,940 such jobs available in the national economy.” 10

Id. “Based on the responses of the vocational expert,” the ALJ “conclude[d]

that, considering the claimant’s age, education, work experience, and residual

functional capacity, the claimant was capable of making a successful

adjustment to other work that existed in significant numbers in the national

economy.” Id. The ALJ concluded “[a] finding of ‘not disabled’ from August

14, 2005 through June 1, 2008 is therefore appropriate under the framework

of the [Medical-Vocational Guidelines, 20 CPR Part 404, Subpart P, Appendix

2].” Id.

      Plaintiff does not challenge the use of the Medical-Vocational Guidelines

but only the ALJ’s acceptance of the vocational expert’s testimony of the

number of jobs in the national economy. (Docket 18 at pp. 24-26). Plaintiff

argues the ALJ is using “an unpublished interpretation of the Social Security

Act” to reach the conclusion there are jobs in the “national economy.” Id. at

p. 24. Plaintiff submits “[t]his is a due process issue.” Id.

      The Commissioner argues “the proper focus of inquiry is on the national

economy, rather than the regional or local economy.” (Docket 20 at p. 14)

(referencing 42 U.S.C. § 423(d)(2)(A) (an individual is not disabled if he can


       The Commissioner suggests “the ALJ inadvertently switched the
      10

national numbers for Cashier II and information clerk in his decision.”
(Docket 20 at p. 14 n.6). The Commissioner argues “[t]his scrivener’s error
has no bearing on the outcome of the case.” Id. (referencing Johnson v. Apfel,
240 F.3d 1145, 1149 (8th Cir. 2001)). The court adopts the logic of Johnson
and finds the scrivener’s error is insignificant to the resolution of the case.

                                         16
engage in substantial gainful work existing in the national economy,

“regardless of whether such work exist[s] in the immediate area in which he

lives”); Whitehouse v. Sullivan, 949 F.2d 1005, 1007 (8th Cir. 1991) (“The

expert is only required to state his opinion as to the number of jobs available in

the national economy.”); Haller v. Astrue, Civil No. 11-2175, 2012 WL 2888801,

at *11 (W.D. Ark. July 16, 2012) (unpublished) (similar); Craig v. Chater, 943 F.

Supp. 1184, 1191 (W.D. Mo. 1996) (“The Commissioner is only required to

show that the jobs which plaintiff is capable of performing exist in significant

numbers in the national economy, not the region where plaintiff lives.” (citing

Janka v. Sec’y of HEW, 589 F.2d 365, 370 (8th Cir. 1978); 20 CFR

§ 404.1566)). The Commissioner submits the ALJ met the “step-five burden

by identifying 10,000 jobs in the national economy.” (Docket 20 at p. 14)

(referencing Johnson v. Chater, 108 F.3d 178, 180 (8th Cir. 1997)).

      The Commissioner argues that even if the court requires a finding of “a

significant number of regional jobs at step five, [p]laintiff still cannot show

error.” Id. at p. 15. The Commissioner points out the vocational expert

testified “there were 2,361 ticket taker jobs in a 3-state region; 24,891 cashier

II jobs in a 3-state region; and 2,283 information clerk jobs in a 3-state region.”

Id. (referencing AR at p. 1108).

      Plaintiff’s reply brief does not dispute the Commissioner’s representation

of the number of regional jobs identified by the vocational expert. (Docket



                                         17
21 at pp. 10-11). Rather, plaintiff again makes a general assertion that the

use of “national economy” numbers violates the Social Security Act. Id.

      The court finds that remanding the case so the ALJ could make a specific

finding on the number of jobs available on a regional basis would not change

the outcome. For purposes of this case, plaintiff’s argument is moot.

                                   ORDER

      Based on the above analysis, it is hereby

      ORDERED that plaintiff’s motion to reverse the decision of the

Commissioner (Docket 17) is denied.

      IT IS FURTHER ORDERED that defendant’s motion to affirm the decision

of the Commission (Docket 19) is granted.

      Dated March 31, 2019.
                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              CHIEF JUDGE




                                      18
